Hamer, J.,
(Concurring in conclusion only).
I concur in the conclusion because the opinion is based upon the former decisions of this court. If the question were a new one I should be in favor of a different determination of the case, and I am inclined to the belief that the former opinions, in the interest of public policy and a fair construction of the language used, should be overruled. I have glanced into the opinions of some of the other courts and find that they rest upon different constitutional provisions than those contained in our constitution. The meaning to be given to the word “eligible” depends upon the connection in which it is used. If it is used in connection with holding an office, then it means eligible to hold an office and it does not mean something else. The languág-e “None of the officers of the executive department shall be eligible to any other state office during the period for which they shall have been elected” would seem to mean ineligible to hold the office during such period, but not to forbid an election of the proposed officer for another and different period for which he was not elected. The power of the voter to nominate and elect his choice should not be restricted beyond the clear import of the language used.